DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 07/06/2018 were objected for not showing the feature of the invention specified in claim 28. The Applicant amended the claim to overcome the objection and the objection has been withdrawn.

Response to Amendment
The amendment filed on 11/10/2020 has been entered. The Applicant amended claims 1, 2, 6, 11, 12, 22 28, 38 and 60. Claims 1-6, 11-14, 16, 18, 20, 22-23, 27-29, 38 and 60 are pending.

Response to Arguments
The Applicant amended independent claims 1, 38 and 60 by adding “wherein the first prism is arranged over the second prism along a vertical direction perpendicular to the first through third directions” or “the first and second incidence prisms being arranged on top of each other along a vertical direction” and argues that the prior art in record do not teach the added limitation. Applicant’s arguments filed on 11/10/2020 have been fully considered and are persuasive. Further search and consideration revealed that the prior arts made of record and not relied upon: Anikitchev et al. (US 

Reasons for Allowance
Claims 1-6, 11-14, 16, 18, 20, 22-23, 27-29, 38 and 60 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1, 38 and 60 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a total internal reflection prism unit (claims 1 and 38) or an apparatus for forming a line beam (claim 60), comprising a total reflection incidence prism unit including a first and a second incidence prisms, comprising: a first prism having a first and a second total reflection surfaces, the first surface to totally reflect light incident in a first horizontal direction, along a second horizontal direction perpendicular to the first horizontal direction, and the second surface to totally reflect the totally reflected light from the first surface along the first horizontal direction to form a first beam; and a second prism including a third and a fourth total reflection surfaces, the third surface to totally reflect the light, which is incident in the first horizontal direction, along a third horizontal direction perpendicular to 
Claims 2-6, 11-14, 16, 18, 20, 22-23 and 27-29 are allowable for depending on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872